 

Exhibit 10.04

 

ASSIGNMENT OF AGREEMENT OF PURCHASE AND SALE

 

THIS ASSIGNMENT OF AGREEMENT OF PURCHASE AND SALE (this

“Assignment”) is entered into effective as of March 22, 2017, by and between CWS
APARTMENT HOMES LLC, a Delaware limited liability company (“Assignor”), and BR
CWS 2017 PORTFOLIO JV, LLC, a Delaware limited liability company (“Assignee”).
All initially capitalized terms used but not defined herein shall have the
meanings ascribed thereto in that certain Agreement of Purchase and Sale by and
among BRE MF Crown Ridge LLC, a Delaware limited liability company (“Crown Ridge
Seller”), BRE MF Canyon Springs LLC, a Delaware limited liability company
(“Canyon Springs Seller”), BRE MF Cascades I LLC, a Delaware limited liability
company (“Cascades I Seller”), BRE MF Cascades II LLC, a Delaware limited
liability company (“Cascades II Seller”), and BRE MF TPC LLC, a Delaware limited
liability company (“Cibolo Canyon Seller”), together as seller, and Assignor, as
purchaser, dated as of March 15, 2017, as amended by that certain First
Amendment to Agreement of Purchase and Sale dated as of March 20, 2017 (as
amended, the “Agreement”). Crown Ridge Seller, Canyon Springs Seller, Cascades I
Seller, Cascades II Seller, and Cibolo Canyon Seller are hereinafter referred to
collectively as “Seller.”

 

RECITALS:

 

1.          Assignor is a party to the Agreement pursuant to which Assignor has
agreed to purchase that certain property located in San Antonio, Texas, and in
Tyler, Texas, as more particularly described therein (the “Property”).

 

2.          The parties desire to enter into this Assignment to evidence the
transfer and assignment of all of Assignor’s right, title and interest in the
Agreement to Assignee.

 

NOW THEREFORE, in consideration of the foregoing, the mutual representations,
warranties, covenants and agreements herein contained and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.          Assignment. Subject to Bluerock (as defined in the Operating
Agreement of Assignee) funding its share of the earnest money and loan
assumption costs as provided in Section 5.8 of the Operating Agreement of
Assignee, Assignor hereby assigns, transfers and conveys to Assignee all of its
right, title and interest in, to and under (i) the Agreement; (ii) the earnest
money previously deposited by Assignor; and (iii) to the extent assignable and
without any representation or warranty whatsoever, including, but not limited to
any representation or warranty as to the accuracy, contents or completeness
thereof, all property condition and inspection reports relating to the Property
and received by Assignor in connection with the investigation and acquisition of
the Property pursuant to the Agreement and either prepared by third parties or
provided by the Seller and all representations and warranties made to Assignor
in connection therewith (collectively, together with the Agreement and the
earnest money, the “Transferred Assets”). For purposes of clarification, the
parties agree that Transferred Assets shall not include any proprietary or
confidential information, internal analyses, attorney work product or
attorney-client privileged documents.

 

 1 

 

 

2.          Representations and Warranties. Assignor hereby represents and
warrants to Assignee that (a) Assignor has delivered to Assignee a true, correct
and complete copy of the Agreement, which Agreement has not been further amended
or modified by Assignor in any respect, and which Agreement constitutes the
entire understanding of the parties thereto with respect to its subject matter;
(b) except for title objection notices and responses and other similar notices
contemplated by the terms of the Purchase Agreement, Assignor has not entered
into any side letter agreements with the Seller relating to the transactions
contemplated by the Agreement and the Property; (c) Assignor has all requisite
power and authority to enter into this Assignment; (d) CWS and Promote Member
(as each such terms are defined in the Operating Agreement of Assignee) will
satisfy the requirement set forth in Section 14.7(iv) of the Agreement, with
regard to the CWS Group’s investment in the Assignee, (e) Assignor has not
heretofore transferred, assigned, pledged or encumbered the Transferred Assets;
and (f) Assignor has not received any written notice from Seller asserting that
Assignor is in breach of, or in default under, the Agreement.

 

3.          Acceptance.    Assignee hereby:     (a) accepts the assignment of
the Agreement; (b) agrees to be bound by the terms and conditions of the
Agreement; and (c) assumes all of Assignor’s obligations under the Agreement;
provided, however, notwithstanding this Assignment, Assignor shall remain liable
under the Agreement.

 

4.          Indemnification. Assignor, on demand, shall indemnify and hold
Assignee harmless for, from, and against any and all loss, cost, damage, claim,
liability or expense, including reasonable attorneys’ fees and court costs,
arising out of any breach of the terms, provisions and/or conditions of this
Assignment by Assignor or its agents. The foregoing indemnification shall
include loss, cost, damage, claim, liability or expense from any injury or
damage of any kind whatsoever (including death) to persons or property caused by
Assignor.

 

5.          Further Assurances. Each of the parties hereto agrees to execute
such other, further and different documents and perform such other, further and
different acts as may be reasonably necessary or desirable to carry out the
intent and purpose of this Assignment.

 

6.          Successors and Assigns. This Assignment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

7.          Governing Law. This Assignment shall be governed in all respects,
including validity, interpretation and effect, by and shall be enforceable in
accordance with the internal laws of the State of Texas, without regard to
conflicts of laws principles.

 

8.          Counterpart Execution. This Assignment may be executed in multiple
counterparts, each one of which will be deemed an original, but all of which
shall be considered together as one and the same instrument. Further, in making
proof of this Assignment, it shall not be necessary to produce or account for
more than one such counterpart. Execution by a party of a signature page hereto
shall constitute due execution and shall create a valid, binding obligation of
the party so signing, and it shall not be necessary or required that the
signatures of all parties appear on a single signature page hereto.

 

 2 

 

 

9.          Entire Agreement. This Assignment contains the entire agreement
between the parties regarding the subject matter hereof. Any prior agreements,
discussions or representations not expressly contained herein shall be deemed to
be replaced by the provisions hereof and no party has relied on any such prior
agreements, discussions or representations as an inducement to the execution
hereof.

 

[Signatures appear on following page]

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have executed or caused this Assignment
to be executed by their duly authorized representatives as of the date first
above written.

 



  ASSIGNOR:       CWS  APARTMENT  HOMES LLC,   a Delaware  limited  liability
company         By: /s/ Gary Carmell     Name: Gary Carmell     Title: President
        ASSIGNEE:       BR CWS 2017 PORTFOLIO JV, LLC,   a Delaware limited
liability company         By:   BR CWS Portfolio Member, LLC,     a Delaware
limited liability company, its Manager     By:         Name:         Title:  



 



 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed or caused this Assignment
to be executed by their duly authorized representatives as of the date first
above written.

 



  ASSIGNOR:       CWS  APARTMENT  HOMES LLC,   a Delaware  limited  liability
company         By:     Name:     Title:           ASSIGNEE:       BR CWS 2017
PORTFOLIO JV, LLC,   a  Delaware limited  liability company         By:   BR CWS
Portfolio Member, LLC,     a Delaware limited liability company, its Manager    
    By: /s/ Jordan Ruddy   Name: Jordan Ruddy   Title: Authorized Signatory

 



 

 

